DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/521,310, filed on 24 July 2019, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 15 August 2019 and 26 November 2019 have been considered. An initialed copy of form 1449 for each submitted IDS is enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, wherein the at least one sensor is operable to detect at least one of thermal imagery, monocular visual odometry, stereo visual odometry, and LiDAR-based odometry”. Odometry is a process of determining position and/or orientation. Applicant’s specification, for example, describes the different types of odometry as subprocesses for estimating state variables. See Specification at top of page 6. Neither the claim nor the specification describes how odometry, a process, is detected, as is claimed.  Therefore, the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “evaluate, substantially contemporaneously, the program and the data”. There is insufficient antecedent basis for “the program” in the claim. Examiner believes “the program” should be “the model” (see claim 20) and the claim is interpreted in this manner for this examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “training . . . a model relating to at least one sensor” (i.e., mentally or with pen and paper creating a representation of the sensor), “evaluating . . . the model and the data” (i.e., mental evaluation), “generating . . . an assessment of the data based at least in part on the evaluating” (i.e., mental evaluation) and “determining . . . a course of action based at least in part on the assessment” (i.e., mental judgment). Independent claims 8 and 15 recite substantially similar limitations.  These claim limitations, when given their broadest reasonable interpretation, may be reasonably performed in the human mind.  Therefore, these limitations are abstract ideas and claims 1, 8 and 15 are directed to a judicial exception.
	
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “via at least one microprocessor” and “receiving, via at least one sensor, data about an environment of the at least one sensor”. Claims 8 and 15, in addition to reciting the microprocessor, also recite the additional element “at least one memory storing computer-readable instructions, the at least one microprocessor operable to access the at least one memory and execute the computer-readable instructions”. The microprocessor (and memory) is claimed at a high level and represents a generic computing device that is used to perform the above-identified abstract ideas. The microprocessor (and memory), therefore, does not integrate the judicial exception into a practical application of that exception. Similar to claim 1, claims 8 recites the additional element “at least one sensor to detect data about an environment of the autonomous vehicle” and claim 15 recites the additional element “a plurality of sensors to detect data relating to at least one environment of the autonomous vehicles”. Gathering data to be used to perform the abstract idea is extra-solution activity. Receiving or detecting data, as claimed, is gathering data. The received/detected data is used to perform the above-identified abstract ideas. The sensor is generically recited and is merely the implement used to collect the data. Receiving or detecting data via a generic sensor does not integrate the judicial exception into a practical application of that exception. Therefore, claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from  and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the sensor(s) are specified at a high level of generality. Further, gather data relating to at least one environment of the autonomous vehicles using a sensor is well-understood, routine and conventional activities previously known to the industry. Therefore, the sensor and gathered data do not amount to significantly more than the judicial exception. 

Based on the above analysis, claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2, 3, 9, 10 and 16 further define the trained model (i.e., the identified abstract idea) but do not recite any additional elements. Therefore, none of these claims recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 4, 11 and 17 recite “wherein the at least one sensor is operable to detect at least one of thermal imagery, monocular visual odometry, stereo visual odometry, and LiDAR-based odometry”. As indicated above, the sensor is merely an implement for data gathering, which does not integrate the judicial exception into a practical application of that exception. Further, sensors that are used to detect thermal imagery or data used in monocular visual, stereo visual or LiDAR odometry are well-understood, routine and conventional sensors previously known to the industry. Therefore, the more specific type of sensor or gathered data do not amount to significantly more than the judicial exception. The claims do not recite any new additional elements. Therefore, none of these claims recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

“wherein the evaluating occurs substantially contemporaneously with the receiving”, which further defines a previously identified abstract idea. Performing the evaluation after receiving data may still be reasonably performed in the human mind. Claim 5 does not recite any new additional elements. Therefore, claim 5 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 6 and 13 recite “wherein the assessment is one of positive or negative”, which further defines a previously identified abstract idea. Determining if the assessment is positive or negative may still be reasonably performed in the human mind. The claims do not recite any new additional elements. Therefore, the claims does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 7 and 14 recite “merging, via the at least one microprocessor, the model and the data”. Combining data may be performed mentally or with the assistance of pen and paper. Therefore, this limitation is an abstract idea. The microprocessor is merely a generic computer used to perform the abstract idea.  Therefore, the claims do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 12 and 20 recite “evaluate, substantially contemporaneously, the model and the data”, which further defines a previously identified abstract idea. Evaluating the model and data contemporaneously may still be reasonably performed in the human mind. For example, the data may be mentally compared to a model prediction. The claims do not recite any new additional elements. Therefore, the claims do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

choose a type of sensor based on the at least one environment” (i.e., mental judgment), which may be reasonably performed in the human mind.  Therefore, this limitation is an abstract idea. Claim 18 does not recite any new additional elements. Therefore, claim 18 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 19 recites the additional element “communicate the data, from at least one of the plurality of sensors, among the autonomous vehicles, substantially contemporaneously with detecting the data by the at least one of the plurality of sensors”. However, outputting data to be used in performing the abstract idea is extra-solution activity. Communicating data from the sensor(s) is outputting data. Further, communicating data from a sensor is well-understood, routine and conventional activity previously known to the industry. Therefore, claim 19 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10, 12-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manna et al. (US 2018/0189659 A1, “Manna”).

Regarding claims 1, 8 and 15, Manna discloses technologies for predictive monitoring of a characteristic of a system and teaches:
a plurality of sensors to detect data relating to at least one environment of the autonomous vehicles (any type of aspect or characteristic capable of being sensed, measured or monitored by one or more sensors – see at least ¶ [0012]; monitored system may be a vehicle – see at least ¶ [0013]; e.g., primary and secondary sensors 126, 128 of each predictive sensor module 104 – see at least Fig. 1 and ¶ [0026]);
at least one microprocessor (each predictive sensor module 104 includes a memory 118 that stores software used during operation of sensor controller 114 – see at least Fig. 1 and ¶ [0017]); and
at least one memory storing computer-readable instructions, the at least one microprocessor operable to access the at least one memory and execute the computer-readable instructions (each predictive sensor module 104 includes a processor 118 – see at least Fig. 1 and ¶ [0016]) to:
train a model based at least in part on the plurality of sensors (predictive model that may be modified based on measured and predictive primary characteristic values – see at least ¶ [0012]; predictive model is updated – see at least ¶ [0037]); 
evaluate the model and the data (at 318, a difference between a measured value and predicted value of a primary characteristic based on a predictive model is determined – see at least Fig. 3 and ¶ [0036]);
generate an assessment of the data based at least in part on the evaluating (at 336, analysis may be performed on measured values of the primary characteristic to determine if the primary sensor 126 is operating correctly – see at least Fig. 3 and ¶ [0038]); and 
determine a course of action based at least in part on the assessment (if the sensor is operating correctly at 340, then the predictive model is updated at 344, .

Regarding claims 3 and 10, Manna further teaches:
wherein the model comprises real-world data (predictive model is embodied as a mathematical model that takes one or more secondary characteristic measured values as inputs and produces a predicted value of the primary characteristic – see at least ¶ [0024]).

Regarding claim 5, Manna further teaches:
wherein the evaluating occurs substantially contemporaneously with the receiving (after measured value is determined at 310, the process advances to step 318 – see at least Fig. 3 and ¶ [0034]).

Regarding claims 6 and 13, Manna further teaches:
wherein the assessment is one of positive or negative (if the sensor is operating correctly at 340, then the predictive model is updated at 344, while if the sensor is not operating correctly at 340, then tan error alert is generated at 342 – see at least Fig. 4 and ¶ [0039]-[0040]; i.e., sensor operating correctly = positive while sensor not operating correctly = negative).

Regarding claims 7 and 14, Manna further teaches:
merging, via the at least one microprocessor, the model and the data (at 344, the predictive model is updated based on the measured value of primary characteristic – see at least Fig. 4 and ¶ [0040]).

Regarding claims 12 and 20, Manna further teaches:
wherein the computer-readable instructions are further operable to evaluate, substantially contemporaneously, the model and the data (at 318, a difference between .
Regarding claim 16, Manna further teaches:
wherein the model comprises at least one of simulation data and real-world data. (predictive model is embodied as a mathematical model that takes one or more secondary characteristic measured values as inputs and produces a predicted value of the primary characteristic – see at least ¶ [0024]).

Regarding claim 19, Manna further teaches:
wherein the computer-readable instructions are further operable to communicate the data, from at least one of the plurality of sensors, among the autonomous vehicles, substantially contemporaneously with detecting the data by the at least one of the plurality of sensors (at 310, the measured value of the primary characteristic is determined based on data received from primary sensor 126 – see at least Fig. 3 and ¶ [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Manna in view of Micks et al. (US 2018/0203445 A1, “Micks”).

Regarding claims 2 and 9, Manna fails to teach but Micks discloses generating simulated sensor data for training and validation of detection models and teaches:
wherein the model comprises simulation data (simulated sensor outputs may be used to validate a statistical model or train a machine learning model – see at least abstract).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have applied the technologies for predictive monitoring of a characteristic of a system of Manna to provide a model comprising simulation data, as taught by Miggs, to be able to include noise to simulate real world conditions in training the model (Miggs at abstract).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manna in view of Beck (US 2015/0350638 A1).

Regarding claims 4, 11 and 17, Manna fails to teach but Beck discloses imagers with error generation capabilities and teaches:
wherein the at least one sensor is operable to detect at least one of thermal imagery, monocular visual odometry, stereo visual odometry, and LiDAR-based odometry (adaptive positioning system 100 may include a variety of sensors, including IR/thermal imaging systems and LiDar – see at least Fig. 1 and ¶ [0016], [0068]; APS may determine which, if any, sensor systems have failed – see at least ¶ [0069]).

.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Manna in view of Prokhorov (US 2017/0043768 A1).

Regarding claim 18, Manna fails to teach but Prokhorov discloses autonomous vehicle operation relative to unexpected dynamic objects and teaches:
wherein the computer-readable instructions are further operable to choose a type of sensor based on the at least one environment (vehicle 100 may be configured to select one or more of the sensors and/or cameras to sense the driving environment based on the current given environmental conditions – see at least ¶ [0036]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have applied the technologies for predictive monitoring of a characteristic of a system of Manna to choose a type of sensor, as taught by Prokhorov, to match the appropriate sensor with the condition (Prokhorov at ¶ [0036]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668